DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities, and appropriate correction is required.
-Claim 13 recites the limitation “the second UL resource is suitable for the transmission”.  It appears that said limitation should be changed to “the second UL resource is not suitable for the transmission”.
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 11, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (2020/0366423).
-Regarding claim 1, Lee et al  teaches a user equipment (UE) (“UE”, [0139]) comprising: 
one or more non-transitory computer-readable media (“memories … 22”, [0151]) containing computer-executable instructions (“programs”, [0151]) embodied therein; and at least one processor (“processor 21”, [0155]) coupled to the one or more non-transitory computer-readable media, the at least one processor configured to execute the computer-executable instructions to perform a method of the UE (see [0151, 0153, 0155]), wherein the method comprises:
procedure to determine a transmission of a Medium Access Control (MAC) protocol data unit (PDU) (“MAC PDU 1”, [0145]) using a first uplink (UL) resource (comprising  frequency resource being a bandwidth part (“BWP1”, [0144] and time resource (“Time Point 0”, [0144]))  associated with a first configured grant (CG) configuration (being a grant for the frequency resource “BWP1”, see [0141]) has not been successfully performed, the first UL resource being associated with a first hybrid automatic repeat request (HARQ) process (“HARQ PID 0”, [0144]) and the MAC PDU being obtained for the first HARQ process (see [0141, 0144, 0145]) ;
procedure to receive a second CG configuration (being a grant for a frequency resource “BWP2”, see [0142])  associated with a second UL resource (comprising  frequency resource “BWP2”, [0147] and time resource “Time Point 7”, [0147])  for another transmission (see [0142, 0147]), the second UL resource being associated with a second HARQ process ((“HARQ PID # 0”, [0147]), (see [0142, 0147]); and 
procedure to transmit the MAC PDU on the second UL resource when it is determined that the second UL resource is suitable/available for transmitting the MAC PDU (see [0147]).
-Regarding claim 2, Lee et al  teaches that the second UL resource is suitable for the transmission of the MAC PDU if the second UL resource for the another transmission is used for a retransmission or the first HARQ process has the same HARQ process ID as the second HARQ process (see [0144, 0147]).
the transmission of the MAC PDU using the first UL resource associated with the first CG configuration having not been successfully performed is due to the first UL resource associated with the first CG configuration being deprioritized (based upon a LBT result indicating that the  first CG configuration is not free to be used by the UE) (see [0128]).
-Regarding claim 6, Lee et al  teaches that when the transmission of the MAC PDU using the first UL resource associated with the first CG configuration has not been successfully performed, the MAC PDU remains in a HARQ buffer “HARQ  buffer” associated with the first HARQ process (see [0128]).
-Regarding claim 7, Lee et al  teaches that the transmission of the MAC PDU using the first UL resource associated with the first CG configuration having not been successfully performed is due to a UL Listen-Before-Talk (LBT) failure (see “it can happen when the HARQ process is opportunistically transmitted the MAC PDU based on Listen-before-Talk (LBT) result, e.g., if the channel is determined to be busy”,  [0128]).
-Regarding claim 11, Lee et al teaches a method (see [0151, 0153, 0155]) performed by a user equipment (UE) (“UE”, [0139]), the method comprising: 
procedure to determine a transmission of a Medium Access Control (MAC) protocol data unit (PDU) (“MAC PDU 1”, [0145]) using a first uplink (UL) resource (comprising  frequency resource being a bandwidth part (“BWP1”, [0144] and time resource (“Time Point 0”, [0144]))  associated with a first configured grant (CG) configuration (being a grant for the frequency resource “BWP1”, see [0141]) has not been successfully performed, the first UL resource being associated with a first hybrid automatic repeat request (HARQ) process and the MAC PDU being obtained for the first HARQ process (see [0141, 0144, 0145]) ;
procedure to receive a second CG configuration (being a grant for a frequency resource “BWP2”, see [0142])  associated with a second UL resource (comprising  frequency resource “BWP2”, [0147] and time resource “Time Point 7”, [0147])  for another transmission (see [0142, 0147]), the second UL resource being associated with a second HARQ process ((“HARQ PID # 0”, [0147]), (see [0142, 0147]); and 
procedure to transmit the MAC PDU on the second UL resource when it is determined that the second UL resource is suitable/available for transmitting the MAC PDU (see [0147]).
-Claim 12 is rejected with similar reasons for claim 2.
-Claim 15 is rejected with similar reasons for claim 5.
-Claim 16 is rejected with similar reasons for claim 6.
-Claim 17 is rejected with similar reasons for claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  in view of Alfarhan et al (2021/0274555).
Regarding claim 8, Lee et al  teaches that the first UL resource comprises a bandwidth part (“BWP1”, [0144]) where the first UL resource is scheduled (see [0144]), and the BWP belongs to a Primary Secondary Cell (PSCell) (represented by a base station (“a scheduler(e.g. BS”, [0122]), (see [0144, 0122, 0133, 0119]), wherein in the method, the UE can exchange RRC signaling “RRC signaling” with the base station (see [0133]) and the UE can obtain the LBT failure upon performing  a LBT (see [0128]).
Lee et al  does not teach whether the method comprises procedure to increment an LBT counter based on the UL LBT failure, and transmit a secondary cell group (SCG) failure report when the counter reaches a threshold value configured on the bandwidth part, as claimed.
In analogous art, Alfarhan et al  teaches that a UE “WTRU” can comprise a LBT counter (“preamble/SR attempt counter”, [0111]), increment the LBT counter based on an UL LBT failure on an active bandwidth part (“active bandwidth part”, [0211]) (see [0111, 0211]), and transmit a failure report (the failure report considered here equivalent with the limitation “secondary cell group (SCG) failure report”) via RRC signaling when the LBT counter reaches a threshold value (“certain configured number”, [0211]) configured on the bandwidth part (see [0111, 0211]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Lee et al  and Alfarhan et al  to implement Lee et al, as taught by Alfarhan et al,  and arrive at the claim feature in such a way that in the method, with respect to the LBT, the UE would comprise a LBT counter, increment a LBT counter based on the UL LBT failure on the bandwidth part, and transmit a secondary cell group (SCG) failure report to the base station via signaling RRC when the counter reaches a threshold value configured on the bandwidth part, (as taught by Alfarhan et al).  One skilled in the art would 
-Regarding claim 9, Lee et al  in view of Alfarhan et al  teaches that the SCG failure report is transmitted when consistent UL LBT failures have been detected on all BWPs (indicated when the counter reaches a threshold value configured on each bandwidth part) (see [0211] of Alfarhan et al), wherein the BWPs are configured with PRACH resources (“BWP1”, “BWP2”, “BWP3” of Lee et al)  on the PSCell (see [0141-0143] of Lee et al).
-Regarding claim 10, Lee et al  in view of Alfarhan et al  teaches that the SCG failure report includes a problem report  (“problem”, [0211] of Alfarhan et al) indicating the UL LBT failure, (the problem report considered here equivalent with the limitation “failure type (failureType) information element”), wherein the problem report indicates a failure type (“radio link problem”, [0111] of Alfarhan et al) as the UL LBT failure (see [0111] of Alfarhan et al), (the indication considered here equivalent with the limitation “indicating the failure type as SCG-LBT failure (scg- lbtFailure)”).

-Regarding claim 18, Lee et al  teaches that the first UL resource comprises a bandwidth part (“BWP1”, [0144]) where the first UL resource is scheduled (see [0144]), and the BWP belongs to a Primary Secondary Cell (PSCell) (represented by a base station (“a scheduler(e.g. BS”, [0122]), (see [0144, 0122, 0133, 0119]), wherein in the method, the UE can exchange RRC signaling “RRC signaling” with the base station (see [0133]) and the UE can obtain the LBT failure upon performing  a LBT (see [0128]).

In analogous art, Alfarhan et al  teaches that a UE “WTRU” can comprise a LBT counter (“preamble/SR attempt counter”, [0111]), increment the LBT counter based on an UL LBT failure on an active bandwidth part (“active bandwidth part”, [0211]) (see [0111, 0211]), and transmit a failure report (the failure report considered here equivalent with the limitation “secondary cell group (SCG) failure report”) via RRC signaling when the LBT counter reaches a threshold value (“certain configure number”, [0211]) configured on the bandwidth part (see [0111, 0211]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Lee et al  and Alfarhan et al  to implement Lee et al, as taught by Alfarhan et al,  and arrive at the claim method in such a way that in the method, with respect to the LBT, the UE would comprise a LBT counter, increment a LBT counter based on the UL LBT failure on the bandwidth part, and transmit a failure report to the base station via signaling RRC when the counter reaches a threshold value configured on the bandwidth part, (as taught by Alfarhan et al).  One skilled in the art would have been motivated to make such a combination because by doing so, the UE would be additionally enhanced with capability of monitoring the UL LBT failure, via using the LBT counter (as taught by Alfarhan et al) and transmitting the failure report to the base station (as taught by Alfarhan et al).
-Regarding claim 19, Lee et al  in view of Alfarhan et al  teaches that the SCG failure report is transmitted when consistent UL LBT failures have been detected on all BWPs (indicated when the counter reaches a threshold value configured on each bandwidth part) (see configured with PRACH resources (“BWP1”, “BWP2”, “BWP3” of Lee et al)  on the PSCell (see [0141-0143] of Lee et al).
-Regarding claim 20, Lee et al  in view of Alfarhan et al  teaches that the SCG failure report includes a problem report  (“problem”, [0211] of Alfarhan et al) indicating the UL LBT failure, (the problem report considered here equivalent with the limitation “failure type (failureType) information element”), wherein the problem report indicating a failure type (“radio link problem”, [0111] of Alfarhan et al) as the UL LBT failure (see [0111] of Alfarhan et al), (the indication considered here equivalent with the limitation “indicating the failure type as SCG-LBT failure (scg- lbtFailure)”).








Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  in view of Tarimala et al (2020/0367097).
-Regarding claim 3, Lee et al  teaches that the UE can dynamically use the second UL resource to retransmit the MAC PDU or generate a new MAC PDU and transmit the new MAC PDU on the second UL resource for new data (see [0130, 0142]). 
Lee et al  does not teach whether the method comprises procedure to generate and transmit a new MAC PDU when it is determined that the second UL resource is not suitable for the transmission of the MAC PDU, as claimed.
In analogous art, Tarimala et al  teaches that when new data (“new data”, [0038]), generated by a UE (“user equipment”, [0038]),  has more priority for transmission on a frequency resource (“limited frequency bandwidth”, [0005], “narrow band”, [0038]) than retransmission data (“uplink information stored in the memory”, [0038]),  the UE transmits the when it is determined that the frequency resource is not suitable for transmission of the retransmission data because of the higher priority of the new data for transmission on the frequency resource.
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Lee et al  and Tarimala et al  to implement Lee et al, as taught by Tarimala et al, and arrive at the claim feature in such a way that the method would comprise:  procedure to generate a new MAC PDU for the new data and transmit the new MAC PDU on the second UL resource when it is determined that the second UL resource is not suitable for the transmission of the MAC PDU because of more priority of the new data for transmission on the second UL resource (as taught by Tarimala et al).  One skilled in the art would have been motivated to make such a combination because by doing so, the new data could be transmitted upon its higher priority than the MAC PDU (as taught by Tarimala et al).
-Regarding claim 4, the UE can dynamically use the second UL resource for the another transmission to retransmit the MAC PDU or transmit new data (see [0130, 0142]). 
Lee et al does not teach whether the second UL resource for the another transmission is used for a new transmission if repetition is not configured for the second CG configuration, as claimed.
In analogous art, Tarimala et al  teaches that a frequency resource  (“limited frequency bandwidth”, [0005], “narrow band”, [0038])) for UL transmission is used for a new transmission of new data (“new data”, [0038]) if the new data has more priority than previous data (“uplink information stored in the memory”, [0038])  and repetition/retransmission of the  is not configured for a frequency resource configuration (“uplink grant without the NDI bit for retransmission of the uplink information stored in a memory”, [0038])  involved with the frequency resource (see [0005, 0038]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Lee et al  and Tarimala et al  to implement Lee et al, as taught by Tarimala et al, and arrive at the claim feature in such a way that the second UL resource for the another transmission would be used for a new transmission of the new data if the new data has more priority than the MAC PUD for transmission on the second UL resource, and retransmission/repetition of the MAC PDU is not configured for the second CG configuration, (as taught by  Tarimala et al).   One skilled in the art would have been motivated to make such a combination because by doing so, the new data could be transmitted upon its higher priority than the MAC PDU (as taught by Tarimala et al).
-Regarding claim 13, Lee et al  teaches that the UE can dynamically use the second UL resource to retransmit the MAC PDU or generate a new MAC PDU and transmit the new MAC PDU on the second UL resource for new data (see [0130, 0142]). 
Lee et al  does not teach whether the method comprises procedure to generate and transmit a new MAC PDU when it is determined that the second UL resource is not suitable for the transmission of the MAC PDU, as claimed.
In analogous art, Tarimala et al  teaches that when new data (“new data”, [0038]), generated by a UE (“user equipment”, [0038]),  has more priority for transmission on a frequency resource (“limited frequency bandwidth”, [0005], “narrow band”, [0038]) than retransmission data (“uplink information stored in the memory”, [0038]),  the UE transmits the new data rather than the retransmission data on the frequency resource (see [0005, 0038]), or in when it is determined that the frequency resource is not suitable for transmission of the retransmission data because of the higher priority of the new data for transmission on the frequency resource.
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Lee et al  and Tarimala et al  to implement Lee et al, as taught by Tarimala et al, and arrive at the claim feature in such a way that the method would comprise:  procedure to generate a new MAC PDU for the new data and transmit the new MAC PDU on the second UL resource when it is determined that the second UL resource is not suitable for the transmission of the MAC PDU because of more priority of the new data for transmission on the second UL resource (as taught by Tarimala et al).  One skilled in the art would have been motivated to make such a combination because by doing so, the new data could be transmitted upon its higher priority than the MAC PDU (as taught by Tarimala et al).
-Regarding claim 14, the UE can dynamically use the second UL resource for the another transmission to retransmit the MAC PDU or transmit new data (see [0130, 0142]). 
Lee et al does not teach whether the second UL resource for the another transmission is used for a new transmission if repetition is not configured for the second CG configuration, as claimed.
In analogous art, Tarimala et al  teaches that a frequency resource  (“limited frequency bandwidth”, [0005], “narrow band”, [0038])) for UL transmission is used for a new transmission of new data (“new data”, [0038]) if the new data has more priority than previous data (“uplink information stored in the memory”, [0038])  and repetition/retransmission of the  previous data is not configured for a frequency resource configuration (“uplink grant without 
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Lee et al  and Tarimala et al  to implement Lee et al, as taught by Tarimala et al, and arrive at the claim feature in such a way that the second UL resource for the another transmission would be used for a new transmission of the new data if the new data has more priority than the MAC PUD for transmission on the second UL resource, and retransmission/repetition of the MAC PDU is not configured for the second CG configuration, (as taught by  Tarimala et al).   One skilled in the art would have been motivated to make such a combination because by doing so, the new data could be transmitted upon its higher priority than the MAC PDU (as taught by Tarimala et al).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463